Title: To Thomas Jefferson from Thomas Delaire, 1 January 1789
From: Delaire, Thomas
To: Jefferson, Thomas


La Rochelle, 1 Jan. 1789. Ship Clementina, Captain Newland, John Ross, owner, registered at, and bound from Philadelphia to Bordeaux, was lost “on the 12th of the last month, near the coast of the Island of Olleron.” Captain and crew, mostly ill, landed here and were denied use of hospital “for want of bills of the office of the Navy, or of an agent or consul of their Nation.” But merchants of town raised subscription, through “the care of Mr. Le Mire Interpreter,” and these unfortunates were admitted to hospital. Hopes TJ will provide “an order to the Comissary of the Navy, or for a Commission of agent or consul in order to prevent the Seamen of his Nation remaining exposed to distress.” If no one else is to be designated by TJ, offers himself. He is brother of James Delaire, who presented himself to TJ eight months ago.
